DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s Request for Continued Examination filed on 07/12/2022.
Allowable Subject Matter
3. 	Claims 1, 3-10, 18-24 are allowed. The following is an examiner’s statement of reasons for allowance:
 Regarding indepedent claims 1, 18, Jing et al. (“Jing” US Pub 2012/0286576) teaches a single-inductor multiple-output (SIMO) regulation circuit (Fig. 11, buck converter 1100; Para 44-48), comprising: an inductor (L); a plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn); a first switch (Sin) coupled to a first current sense circuit (current sensor) of the plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn), the first current sense circuit (current sensor) configured to generate a sense current (using Sin’s on/ff operation that is passed thru L for current iL) based on an output current of the first switch (Sin), the first switch (Sin) having a first terminal coupled to a supply node (input Vg) and a second terminal coupled to a first terminal of the inductor (L); a second switch (Sn1) having a first terminal coupled to the inductor (L) and a second terminal coupled to a reference voltage (ground); a plurality of output switches (So1-Son, Sf), each of the plurality of output switches (So1-Son, Sf) coupled to a respective current sense circuit (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’; Para 44-48) of the plurality of current sense circuits, the respective current sense circuits (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’) each configured to generate a sense current (Fig. 2-7; although shows SIMO output current timing diagram for corresponding each ‘plurality of output switches” for a boost topology’, Para 33-41. However, similar diagram can be anticipated for Fig. 11’s buck topology) based on an output current of the respectively coupled output switch (Para 44-48), the plurality of output switches (So1-Son, Sf) having a first terminal coupled to a second terminal of the inductor (L) and a second terminal coupled to a respective output node of a plurality of output nodes (corresponding output path Vout1-Voutn’ for each output switches), the plurality of output switches (So1-Son, Sf) including a third switch (i.e. Sf); and a controller (logic and buffers) configured to output control signals to the first switch and to the plurality of output switches (So1-Son, Sf).
However, Lee et al. (“Lee”, US 2020/0091836) teaches (Fig. 9; Para 39-44) the third switch (Fig. 9; SMS; Para 44) having a first terminal coupled to the second terminal of the inductor (Fig. 9; L; Para 44) and a second terminal coupled to the reference voltage (Fig. 9; ground; Para 44); a multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) having a plurality of inputs and an output (inductor current 130 that is passed each SIMO outputs are being fed into a MUX); and
However, Jing and Lee fail to teach, 
“a multiplexer each of the plurality of inputs being coupled to a respective output of the plurality of current sense circuits; and selection control logic configured to output a selection signal to the multiplexer, the selection control logic receiving the control signals and generating the selection signal based on the control signals” as claimed in claim 1; and 
“a multiplexer coupled having a plurality of inputs coupled to respective outputs of the first, second, third, and fourth current sense circuits; and logic coupled to the controller and configured to receive the plurality of control signals and to generate one or more multiplexer select signals based on the plurality of control signals”, as claimed in claim 18.
Claims ‘3-10’ and ‘19-24’ are depending from claims and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839